Title: To James Madison from John Scott, 11 December 1816
From: Scott, John
To: Madison, James



Sir.
Washington Decr. 11th. 1816.

I beg leave to call your attention to two Vacancies in the Missouri Territory, the appointments to fill which rests with the President.  The one is the office of Marshall for the Territory, to fill this place permit me to name General Henry Dodge Esqr. as a Gentleman of the first standing, and promptitude of character, well Calculated to discharge any duties that may devolve on him.
The other is the place of District Attorney for the United States in that Territory, this place was made Vacant by my own Resignation when a Candidate for Congress.  This Vacancy would be well filled by the appointment of Charles S. Hempstead Esqr. a Gentleman of the Barr. of tallents, and strict Integrity.  I do not wish the Executive to Consider me officious.  But as he cannot be expected to know persons so far removed from him, and as I feel a deep Interest as a Citizen of that Territory that those places should be well filled.  I have therefore taken the Liberty as their representative, to recommend them to notice  I have the honour to be with high Consideration & Esteem Yr Obt Sert.

John Scott

